UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7854



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

CHARLES BENNIE HUNT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-88-177-C-P)


Submitted:   May 16, 1996                   Decided:   May 29, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles Bennie Hunt, Appellant Pro Se.     Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion pursuant to 18 U.S.C.A. § 3582(c)(2) (West Supp. 1995). We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny Appellant's motion for

appointment of counsel and affirm on the reasoning of the district
court. United States v. Hunt, No. CR-88-177-C-P (W.D.N.C. Sept. 29,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2